ORIGINAL                                                                                     12/23/2021



               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0059


                                              DA 21-0059
                                                                                FILED
   STATE OF MONTANA,
                                                                                 DEC 2 3 2021
                                                                               Bowen Greenwood
                   Plaintiff and Appellee,                                   Clerk of Supreme Court
                                                                                State of Montana


         v.                                                           ORDER

   THOMAS RICHARD FERRIS,

                   Defendant and Appellant.


          This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
   Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
   filed on December 22, 2021, this Court has determined that the brief does not comply
   with the Rules and must be resubmitted.
          M. R. App. P. 12(1)(a) requires a "table of cases (alphabetically arranged), statutes
   and other authorities cited, with references to the pages of the brief where they are
   cited[.]"    The table of cases in the Appellant's opening brief is not alphabetically
   arranged.
          M. R. App. P. 12(1)(e) requires a "statement of the standard of review as to each
   issue raised, together with a citation of authority[.]" The Appellant's opening brief does
   not contain a separate standard of review section for his two appealed issues.
          M. R. App. P. 12(1)(i) requires that an appellant must attach an "appendix that
   includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
   instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
   written memorandum or rationale of the court, and those pages of the transcript
   containing any oral ruling in support." While the Appellant has provided the District
   Court's order on his motion to dismiss the State's amended information, his appendix
   does not include the final judgment from which he appeals or the relevant jury
   instructions.
   Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant's counsel by the Clerk of this Court
and shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
       DATED this       ' -day of Decernber, 2021.
                                                         For the Court,




                                                         By
                                                                        Justice